DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Jae Yeon Back (Reg. 78258) on April 26, 2021.
Please amend claim 1, rejoin dependent claims 7-10, and cancel claims 16-37, which were filed *last amended claims* as follows: 
 
1. In claim 1, ln line 26, "the first level of the first time division control signal in response” is amended as ---the first level in response---.
2. Claims 7-10: rejoin claims 7-10 due to claims 7-10 are dependent claims of claim 1.
3. Cancelled claims 16-37.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed.
The present invention is directed to a display apparatus equipped with demultiplexing circuit with two switching elements between a timing controller and a 
A display apparatus comprising a demultiplexing circuit portion for sequentially supplying data signals supplied from a data driving circuit to at least two data lines, the demultiplexing circuit portion including: 
a first switching portion for supplying data signals to a first data line of the at least two data lines based on a voltage of a first control line connected to the first switching portion; 
a first voltage controller configured to control the voltage of the first control line such that the first switching portion provides the data signals to the first data line, wherein the first voltage controller controls the voltage of the first control line to a first voltage in response to receiving a first time-division control signal that transitions from a first level to a second level at a first transition time and transitions back from the second level to the first level at a second transition time, and is further configured to increase the voltage of the first control line to a second voltage in response to receiving a first auxiliary signal that transitions from a third level to a fourth level at a third transition time between the first transition time and the second transition time;
a second switching portion for supplying data signals to a second data line based on a voltage of a second control line connected to the second switching portion; 
a second voltage controller configured to control the voltage of the second control line 229272/44028/FW/11836863.1such that the second switching portion provides the data signals to the second data line responsive to the second voltage controller receiving a second time-
a first voltage discharge portion for discharging the voltage of the first control line to the first level in response to receiving the second time-division control signal at the fourth transition time; and 
a second voltage discharge portion for discharging the voltage of the second control line.

The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with demultiplexing circuit as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-3, 12-21, 28-30 and Figures 1-2, 4, 9. Applicant has argued these limitations on pages 2-6 of Applicant’s Remarks filed April 20, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-15 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM (US 2017/0076665 A1) teaches a display device includes a scan driver to supply a scan signal via the scan lines, a data driver to supply data signals via a plurality of source channels, a demux circuit to selectively connect the data lines with the source channels; and a demux controller to control the demux circuit to simultaneously apply the data signals to different data lines between pixels of adjacent columns.
Park et al (US 2016/0329025 A1) teach a display apparatus includes: a display panel including pixels respectively connected to gate lines and data lines; a data driving circuit to output a data output signal in response to a data signal; a demultiplexer circuit to provide first and second data lines from among the data lines with the data output signal, in response to control signals; and a driving controller to provide the data signal and the control signals. The demultiplexer circuit includes: a switching transistor including a first electrode to receive the data output signal, a second electrode connected to the first data line, and a gate electrode connected to a first node; and a 
Seo et al (US 2016/0293093 A1) teach a demultiplexer includes: a first transistor connected between a data input terminal and a first output terminal; a second transistor connected between the data input terminal and a second output terminal; and a first pre-charge circuit connected to a gate electrode of the first transistor, the first pre-charge circuit including: a third transistor and a first diode connected between a first clock input terminal and the gate electrode of the first transistor in parallel; and a first capacitor connected between a second clock input terminal and the gate electrode of the first transistor.
KIM et al (US 2016/0189671 A1) teach an organic light emitting display device includes a display panel including red sub-pixels, green sub-pixels, first blue sub-pixels, and second blue sub-pixels. A data drive unit receives an image signal and outputs a plurality of data output signals. A demultiplexer distributes the data signals to the red sub-pixels, the green sub-pixels and either the first blue sub-pixels or both the first and second blue sub-pixels in response a drive selection signal. A control unit processes raw image data and provides an image signal to the data drive unit, and detects image data belonging to a first color gamut and a second color gamut from the image data, determines a first blue drive area belonging to the first color gamut and a mixed drive area belonging to the second color gamut, and provides the appropriate selection signal to the demultiplexer to increase efficiency and extend useful life of the display.

TAKAHASHI et al (US 2016/0071463 A1) teach a semiconductor device including a test circuit is miniaturized. The semiconductor device includes r first input terminals (r is an integer of 2 or more), a second input terminal, r functional circuits, a demultiplexer, and a switch circuit. The demultiplexer is a pass transistor logic circuit. R output terminals of the demultiplexer are electrically connected to respective input terminals of the functional circuit and the input terminal is electrically connected to the second input terminal. Input terminals of the r circuits are electrically connected to the respective first input terminals through the switch circuit. For example, a signal for verification is input to the first input terminal in verification of the functional circuit to operate the demultiplexer. One signal for verification is input to r functional circuits by the demultiplexer.
WATSUDA et al (US 2015/0255030 A1) teach a display panel comprises a display area, a plurality of scan lines and data lines, a data driving circuit and a demultiplexing unit. The scan lines and the data lines cross each other within the 
Shin (US 2005/0270258 A1) teaches an organic electroluminescent display and a demultiplexer, wherein the organic electroluminescent display comprising: a plurality of pixels displaying an image corresponding to output data current; a plurality of scan lines to transmit a scan signal to the plurality of pixels; a plurality of output data lines to transmit the output data current to the plurality of pixels; a scan driver outputting the scan signal to the plurality of scan lines; a demultiplexer comprising a plurality of demultiplexing circuit; and a data driver outputting input data current to the demultiplexer, wherein the demultiplexing circuit transmits the input data current after applying pre-charging voltage to the output data line selected among the output data lines in sequence. With this configuration, the present invention provides an organic electroluminescent display and a demultiplexer, in which comprises a current programming type pixel circuit uniformizing brightness of a screen even if threshold voltage is not uniform, and the demultiplexer placed between a data driver and an organic electroluminescent display panel, thereby reducing time taken to program data of a current programming type pixel.
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693